 


109 HR 1759 IH: GI Bill Flexibility Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1759 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to authorize the use of educational assistance under the Montgomery GI Bill to pay Federal student loans. 
 
 
1.Short titleThis Act may be cited as the GI Bill Flexibility Act. 
2.Use of educational assistance under the Montgomery GI Bill to pay federal student loans 
(a)In generalSubchapter II of chapter 30 of title 38, United States Code, is amended by inserting after section 3020 the following new section: 
 
3020A. Use of educational assistance benefits for the repayment of Federal student loans 
(a)In generalNotwithstanding any other provision of this chapter, upon completion of an approved course of education, an individual entitled to educational assistance under this subchapter may apply amounts of educational assistance otherwise available to the individual under section 3015 of this title to repay some or all of any Federal student loan balance owed by the individual. 
(b)Payment methodologyThe Secretary shall make payments in such form (whether lump-sum or monthly payments) and in such amounts as the individual may elect for the repayment of a Federal student loan of such an individual. 
(c)Limitation on paymentsIn no event shall payment of educational assistance under this section exceed the amount of the individual’s available entitlement under this chapter. 
(d)Arrangements to make paymentsThe Secretary shall enter into such arrangements, and shall prescribe such regulations, as may be necessary to carry out this section. 
(e)Federal student loan definedIn this section, the term Federal student loan means any loan made under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). . 
(b)Clerical amendmentThe table of sections of subchapter II of chapter 30 of such title is amended by inserting after the item relating to section 3020 the following new item: 
 
 
3020A. Use of educational assistance benefits for the repayment of Federal student loans. 
(c)Effective DateThe amendments made by this section shall apply to educational assistance paid for months beginning on or after the date of the enactment of this Act. 
 
